 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                            DISTRICT OF NEVADA
 5
       In re:                                                 Case No. 3:19-cv-633-MMD-WGC
 6
       REQUEST FOR JUDICIAL ASSISTANCE                        ORDER APPOINTING
 7     FROM THE HIGHER REGIONAL COURT OF                      COMMISSIONER
       KARLSRUHE, GERMANY, IN THE MATTER
 8     OF HEIKE GEBAUER v. STEFFEN PIETZKE.

 9

10          WHEREAS, the United States, through its counsel, has filed an application to appoint Assistant

11   United States Attorney Greg Addington as Commissioner for the purpose of obtaining testimony and

12   taking other action, including the issuance of subpoenas, as required to execute a Letter of Request from

13   the Higher Regional Court of Karlsruhe, Germany, in connection with a civil proceeding pending in that

14   Court captioned Heike Gebauer v. Steffen Pietzke;

15          And the Court being fully informed in the premises,

16          NOW THEREFORE, it is ORDERED AND ADJUDGED, pursuant to the authority contained

17   in 28 USC § 1782(a), that Greg Addington, Assistant United States Attorney for the District of Nevada,

18   is hereby appointed Commissioner of this Court to obtain by subpoena the requested testimony and

19   information for transmission to the Office of International Judicial Assistance, U.S. Department of

20   Justice, for transmission to the Higher Regional Court of Karlsruhe, Germany; and to do all else that

21   may be necessary for the accomplishment of this Order.

22                October 22
            Date: ________________, 2019
                                                          __________________________________
23                                                        UNITED STATES DISTRICT JUDGE

24

                                                         1
